Citation Nr: 1312575	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  98-20 581	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a bilateral foot disability, to include arthritis and swelling.

2.  Entitlement to service connection for a bilateral foot disability, to include arthritis and swelling.

3.  Entitlement to service connection for an acquired psychiatric disability to include schizophrenia and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John Cameron, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to March 1975.  

The matter involving service connection for schizophrenia comes before the Board of Veterans' Appeals (Board) from a September 1998 RO decision.  The Veteran requested a Central Office hearing before the Board in Washington D.C. in his Form 9 substantive appeal.  However, in an April 2000 statement, he withdrew this request.  

The Board issued a decision on this claim in June 2000 (first Board decision).  In December 2001, the United States Court of Appeals for Veterans Claims (Court) (known at that time as the United States Court of Veterans Appeals) vacated and remanded the matter for compliance with newly established duties to notify and assist.  

In October 2002, the Board ordered further development by the Evidence Development Unit of the Board

In December 2003, the Board remanded this matter via the VA's Appeals Management Center to the RO for issuance of a new Supplemental Statement of the Case (SSOC) incorporating all newly-gathered evidence (second Board decision). 

In July 2006, the Board remanded this matter via AMC to the RO once more to issue notice compliant with a subsequent Court decision, Kent v. Nicholson, 20 Vet. App. 1 (2006) (issued by the Court well after the Board decision) and to attempt to clarify information regarding possible medical records held by Metropolitan Life (third Board decision). 

In May 2010, the Board found that new and material evidence sufficient to support reopening the previously denied claim for service connection for a nervous disorder, to include schizophrenia had been submitted.  In the same decision, the Board performed a de novo review of the evidence of record and then denied the appeal (fourth Board decision).  The Veteran appealed the denial to the Court.  The Court vacated and remanded the Board decision in an April 2012 memorandum decision.

The matter involving service connection for a bilateral foot disability comes before the Board from a March 2008 RO decision.  In May 2010, the Board declined to reopen the previously-denied claim for entitlement to service connection for a bilateral foot disability.  The Veteran appealed the denial to the Court.  The Court vacated and remanded the Board decision in an April 2012 memorandum decision.  

Both May 2010 Board decisions have been addressed within this decision.  

In August 2011, the Veteran requested to reopen previously-denied claims for entitlement to service connection for prostate disease and for kidney disease.  The RO has not yet had an opportunity to address these claims and they are therefore referred to the RO for appropriate action.  This issue is not before the Board at this time. 

The Veteran's attorney submitted written argument and new evidence, consisting of a November 2012 medical opinion, and hospital records reflecting medical care provided between 1978 and 1980.  The attorney waived initial RO review of this evidence. 

The newly-submitted November 2012 medical opinion addresses the Veteran's overall mental and physical condition, and appears to indicate a relationship between current renal disease, generalized arthritis, to include spinal pathology, and his experiences in service, but this is very unclear.  

In light of the fact that the Veteran is represented by counsel, it is expected that any new claims made would be made clear.  These possible inferred claims have not been adjudicated or otherwise addressed by the RO.  They are therefore referred to the RO for appropriate action, if needed.  The Veteran's attorney should be clear on this issue:  What new claims (if any) is the Veteran raising?  As noted above, this is not the first time the Board has been required to remand this case as the result of an issue raised at a late stage in the adjudication process or in light of a Court decision that did not exist at the time the case was initially adjudicated by the Board.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

The issues of entitlement to a service connection for a bilateral foot disability, to include arthritis and swelling; and entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1996 rating decision, the RO denied a claim for service connection for a bilateral foot disability on the basis that the Veteran had had normal feet upon discharge from service and no foot disability was shown at that time. 

2.  Evidence received since the December 1996 denial was not previously of record and relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The Veteran did not appeal the RO's December 1996 decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the December 1996 denial of service connection for a bilateral foot disorder is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the April 2012 Memorandum decision, the Court deemed that the Board had failed to properly interpret and apply the controlling precedent of Shade v. Shinseki, 24 Vet. App. 110 (2010), when the Board had declined to reopen the Veteran's previously-denied claim for entitlement to service connection for a bilateral foot disability.  In particular, the Court pointed out that the 38 C.F.R. § 3.156 phrase "raise a reasonable possibility of substantiating the claim," was intended to provide "guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements," and that " 'reasonable possibility' contemplates the likely entitlement to a nexus medical examination, as opposed to the likely entitlement to the benefit sought."  

In this regard, the Board must note the decision in Shade was issued in November 2010 and the Board's decisions in this case were issued in May 2010 with the first Board decision regarding the Veteran's case issued in June 2000. 

Based upon this analysis, the Court vacated the Board's May 2010 decision, and remanded for further analysis in accordance with Shade and with the Court's Memorandum.



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c).  

In this case, the Veteran's claim for service connection for a bilateral foot disability was originally denied on the basis that his feet had been normal upon his discharge from service and that at the time of the 1996 decision, he had no identifiable disability affecting either foot.  He did not appeal the RO's December 1996 decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the 1996 decision, relevant evidence has been added to the record, including  VA and non-VA treatment reports, Social Security Administration records, and statements from the Veteran, himself, asserting that he has arthritis and swelling of both feet, which cause pain and difficulty walking.  The medical evidence shows that the Veteran has complained of foot problems.  X-rays taken in August 1999 indicate normal bone density and mild hallux valgus bilaterally.  A May 2007 VA treatment record indicates a "new complaint" of pain and swelling and difficulty walking; the assessment was onychodystrophy of the toenails.  A May 2008 VA podiatric consult resulted in the assessment of plantar fasciitis, metatarsalgia, tendonitis, pes planus deformity bilaterally, and mycotic nails.

Because these records were not available to the RO in 1996, they are by definition, new.  Because they tend to prove that the Veteran does have a current disability involving his feet, an element which had been unproven in 1996, they are relevant to the matter at hand.  

Upon review, the Board concludes that the newly-submitted VA medical evidence in conjunction with the Veteran's new statements describing his foot problems warrant reopening this claim and providing a de novo review as to the claim.  38 C.F.R. § 3.156.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claim for entitlement to service connection for a bilateral foot disability, to include arthritis and swelling without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in May 2008.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a July 2007 letter.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing initial pre-decisional notice, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this intent, in the context of a claim to reopen a previously denied claim for service connection, the Secretary must look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Review of the file reveals that the Veteran was provided with this information in July 2007.




ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disability is reopened; the appeal is granted to this extent only.


REMAND

As the Veteran reports continuing VA medical care, his VA medical records should be updated for the file.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If there are additional private medical records the Veteran wishes the VA to consider, he should inform the RO of such records so that the VA can assist him in obtaining copies for his file.  He may also obtain and submit such records himself, or with the assistance of his attorney, in order to expedite this case and avoid more delays in the adjudication of this case. 

Bilateral foot disability

Because the RO has not reviewed the Veteran's reopened claim for service connection for a bilateral foot disability on a de novo basis, remand for such review is necessary to protect the Veteran's substantive and procedural due process rights.  Bernard.  Additionally, as the Court noted, the element of nexus between the current disability and any event in service has yet to be established.  
 
To support the Veteran's attempt to establish a nexus between a current disability involving his feet and his service, the Board deems that a VA examination with records review and medical opinion is required.  First, the precise nature of all current disabilities affecting the Veteran's feet must be established.  Next, any nexus to service should be identified and explained by the examiner.  


Acquired psychiatric disability

Essentially, the Court held that the Board's May 2010 denial of service connection for an acquired psychiatric disorder was inadequate in that the Board failed to address a 1980 medical opinion by Dr. G., to the effect that the Veteran's schizo-affective disorder began around the time that his mother became ill while he was in the Marines.  The Board also failed to address two affidavits submitted by the Veteran's daughter and his cousin.  Furthermore, the Court felt that the Board had inadequately analyzed another medical opinion authored by Dr. K. in 2009, wherein Dr. K. also concluded that the Veteran's schizophrenia began during his active service.  Therefore, upon remand, the Court ordered the Board to "analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Thus, the Court appears to require only a more comprehensive and thorough analysis of the evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disability.

However, after the Court's memorandum remand was issued, the Veteran's attorney submitted written argument and new evidence to the Board.  The new evidence included a November 2012 medical opinion, authored by a physician, Dr. G., who identified himself as a Diplomat of the American Board of Professional Disability Consultants.  Dr. G. performed a physical and mental evaluation of the Veteran, described multiple symptoms and the resulting functional limitations, both physically and mentally.  Among other symptoms, Dr. G. identified, "a major psychiatric disorder involving a mental component characterized by impaired judgment, orientation, memory, affect, and concentration.  There is also a disorientation component which indicates delirium.  He displayed a disturbance of speech with lucid associations.  He appeared to be grossly disorganized and described perceptual abnormalities which included hallucinations."  With reference to a nexus to service, however, Dr. G. noted, "I would also include in his service related disabilities, that he is at this time suffering from a degree of post-traumatic stress disorder (PTSD), even though he had not participated in active war-time duty.  He relates the precipitating trauma to being beaten up during a personal assault in San Diego during service."

It is important to set forth a portion of the procedural history of this matter:  The Veteran claimed service connection for PTSD in January 1987.  He did not identify a stressor event, at that time, however.  The RO denied service connection for PTSD in a March 1987 decision, on the basis that the medical evidence failed to reflect a diagnosis of PTSD.  The Veteran did not appeal the RO's March 1987 decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

We observe, however, that since 1987, VA regulations pertaining to the adjudication of PTSD claims, and claims based upon personal assaults in particular, have been updated to provide greatly expanded procedural requirements and substantive due process protections to claimants.  See 38 C.F.R. § 3.304(f)(5).

Additionally, recent case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009):  

Although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Reasonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons, at 5 (2009).

Thus, although review of the history of the instant appeal indicates that until now, the RO and the Board, and indeed, the Court, have treated the matter on appeal of the Veteran's acquired psychiatric disability as involving schizophrenia, or some variant thereof; the Veteran has already made a claim for an acquired psychiatric disability involving PTSD.  Under Clemons, however, these two psychiatric disabilities cannot be viewed separately.

When separate claims for disability benefits are so closely connected that it is necessary that they be adjudicated together, they are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court explained in Harris that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined.  1 Vet. App. at 183.  Thus, the Board holds that the Veteran's claim for service connection for an acquired psychiatric disability must encompass whatever psychiatric disability/ies he has or has had at any point during this lengthy appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Despite the differing procedural histories of the two claims, substantively, they can only be viewed together.  Furthermore, even the most cursory review of the Veteran's medical treatment records reveals the complexity and multi-faceted nature of his mental health problems.  Thus, treating his current appeal as encompassing all psychiatric symptomatology and all psychiatric diagnoses makes logical sense as well as legal sense.  

Because this new theory of entitlement involving PTSD based upon an in-service personal assault had not been previously raised, and because any PTSD component of the Veteran's overall psychiatric disability must be viewed together with the rest of the disability, the Board is in no position to review the Veteran's claim at this time.  Due process requires that the RO must reviewing the Veteran's reopened claim for service connection for an acquired psychiatric disability, to include schizophrenia, PTSD, and every other component of his overall psychiatric disability throughout the appeal period.  Therefore, remand for evidentiary and procedural development followed by a comprehensive review is necessary to protect the Veteran's substantive and procedural due process rights.  Bernard.  

Therefore, procedural and evidentiary development pertinent to the newly-raised personal assault aspect of the Veteran's claim for service connection for an acquired psychiatric disorder must be undertaken in accordance with the provisions of 38 C.F.R. § 3.304(f)(5).  The Veteran's service personnel records should be requested for review.  His medical records should be updated, and additional medical opinion and explanation should be obtained.

Given that the Veteran's complex psychiatric problems and treatment are exhaustively documented in the voluminous evidence of record; it would appear that a medical opinion may be appropriately based upon a records review, unless the reviewing physician deems a clinical examination of the Veteran would be helpful in resolving this complex medical matter.  In this regard, the Board observes that the veteran himself appears to be a poor historian, as evidenced by the multiple conflicting accounts of his mental health problems he has presented to treating physicians over the years.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the Veteran's complete service personnel file through official channels. 

2.  The RO should obtain all records of VA medical care afforded to the Veteran by the VA Medical Centers in Tuskegee and Birmingham, and all related clinics, subsequent to February 2010, for inclusion in the Veteran's claims file and/or his virtual VA electronic file.  

3.  The Veteran should be afforded a VA examination in involving the Veteran's feet.  The Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, must be provided to the examiner.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  Following a clinical examination and review of the record, the examiner should render diagnoses reflecting all chronic disabilities involving the Veteran's feet, and render a medical opinion as to whether it is more, less, or equally likely that each disability identified was incurred during his period of active service, or whether arthritis was manifest to a degree of 10 percent within one year of service, or whether it is more, less, or equally likely that any other relationship to service is shown.  

The examiner is requested to provide specific comment upon the newly-submitted medical opinion by Dr. G. in November 2012, that arthritis affecting the Veteran's feet resulted from a fall in service, back injuries, long runs on his flat feet, long walks with full back packs, and/or long marches during his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  The RO/AMC must undertake all required procedural and evidentiary development pertinent to the newly-raised personal assault aspect of the Veteran's claim for service connection for an acquired psychiatric disorder in accordance with the provisions of 38 C.F.R. § 3.304(f)(5).  All appropriate notifications must be provided to the Veteran and his attorney, and all evidentiary leads must be developed in accordance with the guidelines set forth in 38 C.F.R. § 3.159 (unless the Veteran's attorney waived this notification, in writing).

5.  RO/AMC adjudicators must prepare a Memorandum for the file setting forth all attempts to corroborate the Veteran's reported in-service assault, and all conclusions reached.  

6.  The Veteran's claims file, including his service treatment records, all records obtained pursuant to the above requests, any electronically-stored virtual records, and the above-requested Memorandum pertaining to the verification of the Veteran's reported in-service assault should be provided to a VA health care provider for review (examination of the Veteran in person in not required, unless the health care provider requests such an examination).  

Following a careful review of the record, the examiner should indicate whether it is more, less, or equally likely that any psychiatric disorder was initially manifest or incurred during his period of active service, or whether a psychosis was manifest to a degree of 10 percent within one year of service, or whether it is more, less, or equally likely that any other relationship to service is shown.  

The health care provider is requested to provide specific comment upon the Veteran's own statements as to the onset of his mental problems, the supporting affidavits from his daughter and his cousin, the 2009 opinion of Dr. K., the 1980 opinion of Dr. G, and the 2012 opinion from Dr. G.  Any PTSD component of the Veteran's overall psychiatric disability should be explained and a discussion as to the role played by the reported in-service personal assault upon the subsequent development of the Veteran's complex and multi-faceted psychiatric disability is requested as well.

IF the health care provider deems that a clinical interview with the Veteran and/or further tests or studies would be helpful, then such an interview, tests, and/or studies should be arranged.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board in this complex case.  However, if the requested opinions and explanations cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

7.  After the development requested above has been completed, the RO should perform a de novo review of the entire record.  Any additional evidentiary development which may become apparent should be performed at this point.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


